Bboyles, P. J.
1. In an action upon a promissory note, between the original parties to the contract, the defendant may plead a partial failure of the consideration upon which the contract was founded. Civil Code (1910), § 5675.
2. Applying this principle of law to the facts of the case at bar, the court erred in. striking, upon an oral motion, paragraphs 4, 5, 6, 8, and 9 of the defendant’s plea.
3. The error in striking portions of the answer rendered nugatory the further proceedings in the case.

Judgment reversed.


Jerilcins and Bloodmorth, JJ., concur.

'Ledford & Christopher, for plaintiff in error.
•Q. Smith, contra.